United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Cincinnati, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-1594
Issued: February 17, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 27, 2010 appellant, through his attorney, filed a timely appeal from an April 16,
2010 decision of the Office of Workers’ Compensation Programs’ merit decision. Pursuant to 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has more than a two percent permanent impairment of the
right lower extremity, for which he received a schedule award.
FACTUAL HISTORY
This is the second appeal before the Board. Appellant, then a 47-year-old mail handler,
filed a claim for benefits on March 23, 2006, alleging that he developed a bilateral knee
condition causally related to factors of his employment. The Office accepted the claim for
bilateral internal derangement of the knees, right medial meniscal tear and right strained cruciate
ligament. On June 1, 2007 Dr. Angelo J. Colosimo, Board-certified in orthopedic surgery,
performed a medial meniscectomy on appellant’s right knee. He found in a September 25, 2007

report that appellant had a two percent right lower extremity impairment based on a partial
meniscectomy pursuant to Table 17-33 at page 546 of the American Medical Association,
Guides to the Evaluation of Permanent Impairment (fifth edition) (A.M.A., Guides). On
April 30, 2008 the Office granted appellant a schedule award for a two percent permanent
impairment of the right lower extremity.
Appellant requested an oral hearing and submitted an October 24, 2008 report from
Dr. Martin Fritzhand, Board-certified in occupational medicine, who rated a 10 percent right
lower extremity impairment pursuant to Table 17-10 at page 537 of the A.M.A., Guides. By
decision dated November 18, 2008, an Office hearing representative affirmed the April 30, 2008
decision. In a November 18, 2009 decision,1 the Board affirmed the November 18, 2008 Office
decision. The complete facts of this case are set forth in the Board’s November 18, 2009
decision and are herein incorporated by reference.
In a December 20, 2009 report, Dr. Fritzhand restated his opinion that appellant had a 10
percent lower extremity impairment pursuant to Table 17-10 of the fifth edition of the A.M.A.,
Guides. By letter dated January 12, 2010, appellant’s attorney requested reconsideration.
The Office informed Dr. Fritzhand by letter dated January 25, 2010 that he needed to
submit a new report and impairment rating in conformance with the updated, sixth edition of the
A.M.A., Guides, which became effective as of May 1, 2009.2
In a February 9, 2010 report, Dr. Fritzhand rated a six percent permanent impairment of
the right lower extremity pursuant to Table 16-3, Table 16-6, Table 16-7 and Table 16-8 at pages
509, 516-19 of the sixth edition of the A.M.A., Guides. He based this rating on a Class 1,
permanent impairment for a total meniscectomy. Dr. Fritzhand calculated an impairment at
Table 16-3, adjusted from Grade C to Grade B, using the grade modifiers at Table 16-6, Table
16-7 and Table 16-8.
An Office medical adviser on March 10, 2010 stated that he was unable to render an
opinion regarding Dr. Fritzhand’s February 9, 2010 report because he had calculated the six
percent impairment rating at Table 16-3 using a diagnosis of total meniscectomy. He noted that
the January 25, 2010 statement of accepted facts indicated that appellant had previously been
given a two percent right lower extremity impairment, under Table 16-3, the default impairment
is two percent for a partial meniscectomy and seven percent for a total meniscectomy. The
Office medical adviser stated that he needed to review a copy of the June 1, 2007 operative
report in order to clarify whether the diagnosis of partial or total meniscectomy was more
appropriate.
In an April 7, 2010 report, an Office medical adviser stated that he had reviewed the
June 1, 2007 operative report, which indicated that appellant underwent a partial meniscectomy.
1

Docket No. 09-952 (issued November 18, 2009).

2

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4 (June 2003).
As of May 1, 2009, the sixth edition of the A.M.A., Guides will be used. FECA Bulletin No. 09-03 (issued
March 15, 2008).

2

He concluded that appellant had a two percent permanent impairment of the right lower
extremity under the sixth edition of the A.M.A., Guides. The Office medical adviser found that
appellant had a default impairment of Class I, which yielded a Grade C impairment of two
percent at Table 16-3, page 509 of the A.M.A., Guides.3 He applied the net adjustment formula
at pages 521-22 of the A.M.A., Guides,4 finding that the grade modifier at Table 16-6 for
functional history was zero, the grade modifier for physical examination at Table 16-7 was one,
and the grade modifier at Table 16-8 for clinical studies was zero. The Office medical adviser
then subtracted the zero grade modifiers at Table 16-6 and Table 16-8 from the grade modifier of
one at Table 16-7; this adjusted appellant’s impairment for partial meniscectomy from Grade C
to Grade B, for a two percent final impairment of the right lower extremity. He noted that
Dr. Fritzhand had based his six percent impairment rating on a diagnosis of total meniscectomy.
By decision dated April 16, 2010, the Office denied modification of its November 18,
2008 schedule award decision.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act5 and its
implementing regulations6 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss, or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulations as the appropriate standard for evaluating schedule losses.7 The
claimant has the burden of proving that the condition for which a schedule award is sought is
causally related to his or her employment.8
ANALYSIS
The Office granted appellant a schedule award for a two percent right lower extremity
impairment based on a partial meniscectomy, using the applicable table of the fifth edition of the
A.M.A., Guides.
Appellant subsequently sought an additional award and requested
reconsideration. In support of his request, he submitted Dr. Fritzhand’s February 9, 2010 report
indicating that appellant had a six percent right lower extremity impairment pursuant to the sixth
edition of the A.M.A., Guides. The Office medical adviser reviewed this report and
Dr. Colosimo’s June 1, 2007 operative report; he then considered appellant’s entitlement to an
3

A.M.A., Guides at 509.

4

Id. at 521-22.

5

5 U.S.C. § 8107.

6

20 C.F.R. § 10.404. Effective May 1, 2009, the Office began using the A.M.A., Guides. (6th ed. 2009).

7

Id.

8

Veronica Williams, 56 ECAB 367, 370 (2005).

3

additional schedule award by applying the updated, sixth edition of the A.M.A., Guides. The
section of the A.M.A., Guides which rates diagnosis-based impairments for the lower extremities
is located at Chapter 16, which states at page 497, section 16.2a that impairments are defined by
class and grade. This section states:
“The Impairment Class (IC) is determined first, by using the corresponding
diagnosis-based regional grid. The grade is then determined using the adjustment
grids.
“Once the impairment class has been determined, based on the diagnosis, the
grade is initially assigned the default value, C. The final impairment grade,
within the class, is calculated using the grade modifiers, or non-key factors, as
described in [s]ection 16.3. Grade modifiers include functional history, physical
examination and clinical studies. The grade modifiers are used in the net
adjustment formula described in [s]ection at 16.3d to calculate a net adjustment.
The final impairment grade is determined by adjusting the grade up or down from
the default value, C by the calculated net adjustment….”9
Using the formula above and the net adjustment formula outlined at pages 521-22 of the
A.M.A., Guides, an Office medical adviser found that appellant had a Class 1 impairment; i.e, a
mild problem. He then applied the net adjustment formula at pages 521-22 of the A.M.A.,
Guides, finding that appellant had a grade modifier of zero for physical examination and clinical
studies at Table 16-6 and Table 16-8, then subtracting these totals from the functional history
grade modifier of 1 at Table 16-7. Based on this calculation the Office medical adviser adjusted
appellant’s impairment for partial meniscectomy from Grade C to Grade B, for a final two
percent right lower extremity impairment. The Board finds that the Office medical adviser
properly determined that appellant had a two percent permanent impairment of his right lower
extremity, as he calculated this rating based on the applicable protocols and tables of the sixth
edition of the A.M.A., Guides. The only other impairment rating in the record was that of
Dr. Fritzhand, who found that appellant had a six percent right lower extremity impairment. This
report is of diminished probative weight, however, he based this rating upon an incorrect
diagnosis of total meniscectomy.10 The Office properly found that the opinion of the Office
medical adviser constituted sufficient medical rationale to support the Office’s April 16, 2010
schedule award decision. As appellant did not submit any medical evidence to support an
additional schedule award greater than the two percent for the right lower extremity already
awarded, the Board will affirm the Office’s April 16, 2010 decision.

9

A.M.A., Guides at 497.

10

The Board notes that a description of appellant’s impairment must be obtained from appellant’s physician,
which must be in sufficient detail so that the claims examiner and others reviewing the file will be able to clearly
visualize the impairment with its resulting restrictions and limitations. See Peter C. Belkind, 56 ECAB 580,
585 (2005).

4

CONCLUSION
The Board finds that appellant has no more than a two percent permanent impairment of
the right lower extremity, for which he received a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 16, 2010 is affirmed.
Issued: February 17, 2011
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

